Citation Nr: 1014721	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The Veteran had active service from July 1966 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board previously remanded this case in 
October 2008. 

Although the issue of service connection for tinnitus was 
developed for appellate review and was the subject of the 
October 2008 remand, service connection for that disorder was 
granted in January 2010.  That matter is no longer before the 
Board for action.  See Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the Board finds that remand is again required in 
this case.

The October 2008 remand pointed out that the Veteran, in 
November 2006, indicated that he had been treated for his 
claimed low back problems at an Army hospital in Vietnam 
which was associated with the 101st Calvary.  The Board 
requested that the RO contact the Veteran and ask him to 
identify with as much specificity as possible the location 
and the date of treatment he received for low back problems 
during his service in Vietnam.  The remand required that the 
RO, if it determined that the Veteran was able to identify 
the location and date of the treatment with sufficient 
specificity, should attempt to obtain available records of 
such treatment.

The record shows that the RO thereafter requested the Veteran 
to provide the referenced information.  In December 2008, he 
responded by indicating that the hospital in question was 
located at the Bien Hoa Air Base.  He did not provide the 
dates of treatment.  The RO then informed the Veteran that it 
was undertaking further development, consisting of making an 
inquiry with the National Personnel Records Center (NPRC).  
The RO thereafter contacted the NPRC, but only requested 
service personnel records for the Veteran; those records were 
received at VA in May 2009.  There is no indication that the 
RO requested that the NPRC search its records for any service 
treatment records for the Veteran generated at the Bien Hoa 
Air Base.

Although it is not clear that the Veteran, in failing to 
provide the date of treatment, did provide what could be 
reasonably described as sufficient information (the records 
do show he served in Vietnam from November 8, 1967 to 
November 3, 1967), the RO apparently accepted it as such.  
Given this, the RO should have made a request for the proper 
records.  The Board will remand the case for the RO to 
contact the NPRC and/or other appropriate facility to search 
for additional service treatment records for the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  With the information already provided 
by the Veteran, the RO should contact the 
National Personnel Records Center or 
other appropriate agency, and ask the 
facility to search for and forward any 
additional service treatment records for 
the Veteran associated with 
hospitalization at an Air Base in Bien 
Hoa, Vietnam.  The RO should document any 
negative response from the facility(ies) 
contacted.   

2.  The RO should then undertake any 
indicated development including, if 
deemed necessary, another VA examination.  
The RO should then readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

